                   Case 13-11482-MFW             Doc 5338        Filed 10/12/20        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                           Chapter 11

    EXIDE TECHNOLOGIES,1                                             Case No. 13-11482 (MFW)

                      Reorganized Debtor.

                     NOTICE OF AGENDA OF MATTER SCHEDULED FOR
                  HEARING ON OCTOBER 14, 2020 AT 2:00 P.M. (EASTERN TIME)

MATTERS UNDER CERTIFICATION

1.           Motion of GUC Trust Trustee for an Order Extending the Claims Objection Deadline to
             March 31, 2021 (D.I. 5336, Filed 09/24/20).

             Objection Deadline: October 7, 2020 at 4:00 p.m. (Eastern Time)

             Responses Received: None.

             Related Pleading:

             a.     Certificate of No Objection Regarding Motion of GUC Trust Trustee for an Order
                    Extending the Claims Objection Deadline to March 31, 2021 (D.I. 5337, filed
                    10/12/20)

             Status: A certificate of no objection has been filed. No Hearing is necessary unless the
             court has questions.


Dated: Wilmington, Delaware                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       October 12, 2020
                                              /s/ Paige N. Topper
                                              Robert J. Dehney (No. 3578)
                                              Eric D. Schwartz (No. 3134)
                                              Tamara K. Mann (No. 5643)
                                              Paige N. Topper (No. 6470)
                                              1201 North Market Street, Suite 1600
                                              Wilmington, Delaware 19801
                                              Tel: (302) 658-9200
                                              Fax: (302) 658-3989

1
      The last four digits of the Debtor’s taxpayer identification number are 2730. The Debtor’s corporate
      headquarters are located at 13000 Deerfield Parkway, Building 200, Milton, Georgia 30004.
Case 13-11482-MFW     Doc 5338     Filed 10/12/20    Page 2 of 2




                    Email: rdehney@mnat.com
                           eschwartz@mnat.com
                           tmann@mnat.com
                           ptopper@mnat.com

                    - and -

                    KELLEY DRYE & WARREN LLP
                    James S. Carr (admitted pro hac vice)
                    Dana P. Kane (admitted pro hac vice)
                    101 Park Avenue
                    New York, New York 10178
                    Tel: (212) 808-7800
                    Fax: (212) 808-7897

                    Co-Counsel to Peter Kravitz, the GUC Trust Trustee of the
                    Exide Creditors’ Liquidating Trust




                              2
